Citation Nr: 1531890	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  12-16 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include generalized anxiety disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976, from September 3, 1982, to September 17, 1982, from June 10, 1984, to June 24, 1984, from June 8, 1985, to June 22, 1985, from January 11, 1986, to January 12, 1986, on April 20, 1986, from July 12, 1986, to July 13, 1986, from April 4, 1987, to April 18, 1987, and from July 9, 1988, to July 24, 1988.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the benefits sought on appeal.

In May 2014, the Board reopened and remanded the claims for further development to include a VA examination.  As will be discussed further, the Board finds that the RO did not fully comply with the remand instructions and that another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

Although further delay is regrettable, the issues of service connection for an acquired psychiatric disorder to include generalized anxiety disorder and TDIU must be remanded for further development.

In May 2014, the Board reopened and remanded the issues on appeal.  The RO was instructed to assist the Veteran in obtaining private medical records from Hato Rey Psychiatric Hospital since 1976, and the complete treatment records from Dr. Jose Rios Cervantes from May 2002.  

The Board finds that these records have not been obtained and the claims file does not contain documentation that such records are unavailable.  Accordingly, the Board finds that remand is again necessary so that all attempts to secure this evidence can be made and documented in the claims file in order to be in compliance with the prior remands.  Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, if such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e) (2014).

The Board further notes that the Veteran's claim of entitlement to a total disability rating for individual unemployability is inextricably intertwined with the claim for service connection for an acquired psychiatric disorder to include generalized anxiety disorder.  Therefore, the Board finds that remanding the claim for increased rating for contemporaneous consideration is also warranted.  Harris v. Derwinski, 1 Vet. App. 180 (1991).








Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should assist the Veteran in obtaining the following private medical records:

(a) All available treatment and/or hospitalization records at Hato Rey Psychiatric Hospital since 1976.

(b) Complete treatment records from Dr. Jose Rios Cervantes.

All attempts to secure this evidence must be documented in the claims file.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e) (2014).

2.  After receipt of the records noted above, conduct any other development deemed necessary, and then readjudicate the claims for service connection for an acquired psychiatric disorder to include generalized anxiety disorder and entitlement to TDIU.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.





The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




